Name: Commission Regulation (EC) No 152/96 of 29 January 1996 amending for the ninth time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  Europe;  economic policy;  trade policy;  agricultural activity
 Date Published: nan

 30 . 1 . 96 EN Official Journal of the European Communities No L 23/ 11 COMMISSION REGULATION (EC) No 152/96 of 29 January 1996 amending for the ninth time Regulation (EC) No 3146/94 adopting exceptional support measures for the market in pigmeat in Germany THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (&gt;), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EC) No 3146/94 is hereby amended as follows : 1 . In paragraph 1 , 'ECU 140 ' and 'ECU 119 ' are replaced by 'ECU 148 ' and 'ECU 126'. 2 . In paragraph 3, 'ECU 40', 'ECU 34', 'ECU 32' and 'ECU 27' are replaced by 'ECU 53', 'ECU 45', 'ECU 42' and 'ECU 36'. 3 . In paragraph 4, 'ECU 112' is replaced by 'ECU 118 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall enter into force on 15 January 1996 . Whereas, because of the outbreak of classical swine fever in certain production regions in Germany, exceptional support measures for the market in pigmeat were adopted for that Member State in Commission Regulation (EC) No 3146/94 (3), as last amended by Regulation (EC) No 2950/95 (4) ; Whereas, it is necessary to adjust the aid granted for the delivery of animals to the present market situation taking into account the increase in market prices in Germany as from 15 January 1996 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 332, 22. 12 . 1994, p. 23 . M Ol No L 308 . 21 . 12. 1995. D. 39 .